DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Receipt is acknowledged or paper submitted under 35 U.S.C. 119(a)-(d), which papers have been places of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were submitted on 03/30/2020.  These drawings are reviewed and accepted by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weinberg et al. (US 20090043573 A1) in view of Amento et al. (US 20090210229 A1).

Regarding claims 21, 26, and 31, Weinberg teaches:
“extracting, from a voice message uttered by a specific speaker, distinctive characteristics of the specific speaker” (par. 0024; ‘Speaker identification component 148 optionally extracts data from the voice using data extraction component 142 or constructs a model of each captured voice using model generation component 140, or otherwise extracts voice or speaker characteristics.’);
“selecting, from a plurality of stored voice templates, a plurality of candidate templates [[based upon a history of exchange of voice messages of an addressee of the voice message]]” (par. 0024; ‘Speaker identification component 148 then determines or receives one or more groups of models from storage 134 to which the voice print or voice model should be compared.’);
“selecting, from the plurality of candidate templates, a voice template based upon a degree of similarity between the extracted distinctive characteristics and distinctive characteristics indicated by the selected voice template” (par. 0024; ‘In a preferred embodiment of the disclosed subject matter, the characteristics of the s voice are compared against the one or more selected models.’); and
“updating the selected specific voice template based upon the extracted distinctive characteristics” (par. 0024; ‘The speaker's identity is further optionally transferred to updating component 160, which updates or otherwise improves or 
However, Weinberg does not expressly teach:
“selecting, from a plurality of stored voice templates, a plurality of candidate templates based upon a history of exchange of voice messages of an addressee of the voice message” (emphasis added)
Amento teaches the concept of using caller ID from past calls and comparing voice prints to identify a user (par. 0023; ‘For example, caller ID information from past calls may be compared to caller ID received in association with the current, received message. In addition, a voice print that is established for John Doe may be compared to a voice print established during the current, received message. Accordingly, the identification of a caller that leaves a received message may be established using, for example, some combination of operation 411-421.’).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Weinberg’s groups of models determination by incorporating a combination of Amento’s methods of identifying a caller in order to select a plurality of models based upon a history of exchange (via caller id) of voice messages of an addressee of the voice message. The combination would help identify a caller. (Amento: par. 0023)

Regarding claims 22 (dep. on claim 21), 27 (dep. on claim 26), and 32 (dep. on claim 31), the combination of Weinberg in view of Amento further teaches:


Regarding claims 23 (dep. on claim 21), 28 (dep. on claim 26), and 33 (dep. on claim 31), the combination of Weinberg in view of Amento further teaches:
“wherein the selecting the voice template is based upon the degree of similarity between the extracted distinctive characteristics and the distinctive characteristics indicated by the selected voice template exceeding a predetermined threshold value” (Weinberg: par. 0026; ‘Then, a user can either select one or more models having the highest match with voice 200, select all models whose match with voice 200 exceeds a predetermined threshold, reject voice 200 and declare that no match was found if none of the models had a match exceeding a predetermined threshold with voice 200, or the like.’).

Regarding claims 24 (dep. on claim 21), 29 (dep. on claim 26), and 34 (dep. on claim 31), the combination of Weinberg in view of Amento further teaches:
“wherein the voice message is exchanged between the specific speaker and a speaker other than the specific speaker via a telephone line, and the voice message from which the distinctive characteristics are extracted is obtained from a specific 

Regarding claims 25 (dep. on claim 21), 30 (dep. on claim 26), and 35 (dep. on claim 31), the combination of Weinberg in view of Amento further teaches:
“wherein the voice template is selected from a plurality of candidate templates that are selected based upon a keyword extracted from the voice message” (Weinberg: par. 0023; ‘Another type of data includes data extracted from vocal interactions, such as spotted words, emotion level, speech-to-text or the like.’). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 21-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10621974 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to updating voice templates. See table for comparison. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because removing inherent and/or unnecessary limitations/step and rearranging the claims would be within the level of one of ordinary skill in the art. It is well settled that the omission of an element, e.g. “receiving, from a caller through a communication network and by the telephone call answering system, message data including: (i) addressee data including information indicative of an addressee that is an intended recipient of the voice mail message, and (ii) voice data corresponding to audio content of a voice message”, etc. (see claim 1 of patent application) and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a reference element or step whose function is not needed would be obvious to one of ordinary skill in the art.

Instant Claims
Patent Claims
1. A computer-implemented method, comprising: 	extracting, from a voice message uttered by a specific speaker, distinctive characteristics of the specific speaker;
	selecting, from a plurality of stored voice templates, a plurality of candidate templates based upon a history of exchange of voice messages of an addressee of the voice message;
	selecting, from the plurality of candidate templates, a voice template based upon a degree of similarity between the extracted distinctive characteristics and distinctive characteristics indicated by the selected voice template; and
	updating the selected specific voice template based upon the extracted distinctive characteristics.
1. A computer-implemented method for use with a telephone call answering system with improved caller recognition, comprising:
	receiving, from a caller through a communication network and by the telephone call answering system, message data including: (i) addressee data including information indicative of an addressee that is an intended recipient of the voice mail message, and (ii) voice data corresponding to audio content of a voice message;
	extracting, by the telephone answering system and from the audio content of the voice message, distinctive characteristics of the caller; 	selecting, by the telephone answering system, a plurality of candidate templates from a plurality of voice templates based, at least in part, 
	selecting, by the telephone answering system, a selected specific voice template based upon a degree of similarity between the extracted distinctive characteristics and distinctive characteristics indicated by the selected specific voice template; and
	updating, by the telephone answering system, the selected specific voice template based upon the extracted distinctive characteristics.




Conclusion
Other pertinent prior art are listed in the PTO-892 for consideration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK VILLENA whose telephone number is (571)270-3191.  The examiner can normally be reached on 10 am - 6pm EST Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARK . VILLENA
Examiner
Art Unit 2658



/MARK VILLENA/Examiner, Art Unit 2658